UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1968


DR. R. CEASAR,

                    Plaintiff - Appellant,

             v.

CAPITAL ONE BANK, Headquarters; CAPITAL ONE, President/CEO,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:19-cv-00495-MHL)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. Ceasar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      R. Ceasar appeals the district court’s order dismissing his civil complaint under 28

U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Ceasar v. Capital One

Bank, No. 3:19-cv-00495-MHL (E.D. Va. Aug. 26, 2019).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2